252 F.2d 860
102 U.S.App.D.C. 296
Margaret JENNIER, Appellant,v.UNITED STATES of America, Appellee.
No. 14112.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 21, 1958.Decided Feb. 27, 1958.

Appeal from United States District Court for the District of Columiba; Edward A. Tamm, District Judge.
Mr. Samuel Intrater, Washington, D.C., With whom Mr. Albert Brick, Washington, D.C., was on the brief, for appellant.
Mr. Seymour Farber, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub, Messrs. Oliver Gasch, U.S. Atty., and Morton Hollander, Atty., Dept. of Justice, were on the brief, for appellee.
Mr. Melvin Richter, Atty., Dept. of Justice at the time the record was filed and Mr. Lewis Carroll, Asst. U.S. Atty., also entered appearances for appellee.
Before REED, Associate Justice of the Supreme Court, retired,1 and EDGERTON, Chief Judge, and BAZELON, Circuit Judge.
PER CURIAM.


1
This appeal is from a judgment for the defendant in a suit under the Federal Tort Claims Act, 28 U.S.C. 1346(b).  We find no error.


2
Affirmed.



1
 Sitting by designation pursuant to the provisions of Sec. 294(a), Title 28 U.S.Code